Citation Nr: 0409573	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  94-46 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a right knee 
disorder on a direct basis.

3.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a right knee disorder on 
a direct basis.

6.  Entitlement to service connection for a heart disorder.




REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from January 1973 to April 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 1993, August 1996, March 1998, and September 
1998 rating decisions by the Oakland, California Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In January 1999, 
the Board remanded this case to the RO for the veteran to be 
afforded a personal hearing before a member of the Board at the 
RO. This hearing was conducted in July 1999.  A transcript of the 
hearing is of record.

A review of the procedural history of this case discloses that the 
RO issued a rating decision in January 1983 denying service 
connection for right knee and back disabilities.  In January 1983, 
the veteran was provided notice of his procedural and appellate 
rights; however he did not perfect his appeal.  The RO's January 
1983 decision denying service connection for knee and back 
disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2003).

In an April 1983 rating decision, service connection was denied 
for a cardiovascular disability.  In May 1983, the veteran was 
provided notice of his procedural and appellate rights; however he 
did not perfect his appeal.  The RO's January 1983 decision 
denying service connection for a cardiovascular disability is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In July 1989, the veteran sought to reopen his claim of service 
connection for a back disability.  In a November 1989 letter, the 
veteran was advised that he would need to submit new and material 
evidence in order to reopen his claim.  Thereafter, the veteran 
submitted evidence on his behalf.  In a December 1989 rating 
decision, the RO determined that new and material evidence had not 
been submitted to reopen the claim of service connection for a 
back disability.  However, in the December 1989 notification 
letter, the RO informed the veteran that he had been denied an 
increased rating for his service-connected right ankle sprain.  
The RO did not address the new and material issue nor was the 
veteran properly advised of his procedural and appellate rights 
with regard to that issue.  As such, the veteran's claim to reopen 
has remained pending since he filed that claim.

In November 1993, the veteran again sought to reopen his claim of 
service connection for a back disability (although, as noted, it 
was pending since 1989) and, in addition, to reopen his claims of 
service connection for right knee and cardiovascular disabilities.  
In November 1993, all of his claims to reopen were denied.  In 
denying the veteran's claims to reopen, the RO utilized the 
standard set forth by the Court in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  During the pendency of the veteran's claims, a 
less stringent standard which is discussed below.  

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) issued 
directives to be followed in new and material evidence cases.  
Specifically, it was stated in Hodge that the test created by the 
Court in Colvin was more restrictive than required by 38 C.F.R. § 
3.156(a).  The Colvin test, as noted above, requires that, in 
order to reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in the 
context of all the evidence, both new and old, would change the 
outcome." Colvin at 174.  Whereas 38 C.F.R. § 3.156(a) requires 
that, to reopen a claim, evidence submitted must be "so 
significant that it must be considered in order to fairly decide 
the merits of the claim."  In Colvin, the United States Court of 
Appeals for the Federal Circuit stated that the Court 
"impermissibly replaced the agency's judgment with its own" and 
"imposed on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically overruled 
by the U.S. Court of Appeals for the Federal Circuit in Hodge.

The Board issued a decision in December 1999 denying service 
connection for fibrolipoma of the back and service connection for 
a right knee disorder as secondary to service-connected right 
ankle disability.  As well, the Board granted a 10 percent rating 
for the veteran's service-connected right ankle disability, but 
denied a rating greater than 10 percent for pseudofolliculitis 
barbae.  Further, the Board remanded to the RO the first three 
issues listed on the title page of this decision, for 
readjudication of those issues in light of the less stringent 
standard for determining new and material evidence.  

The RO, in a supplemental statement of the case (SSOC) issued in 
February 2000, determined that the veteran had submitted new and 
material evidence, and the RO reopened his service connection 
claims.  As well, the RO denied service connection for disorders 
of the back, right knee and heart.  An October 2003 SSOC confirmed 
the denial of service connection for the disabilities which are 
the subjects of this appeal.  The case was thereafter returned to 
the Board for continuation of appellate review.

Although the RO adjudicated the issues of service connection for 
disorders of the back, right knee and heart on a de novo basis in 
February 2000, the issues were initially denied by the RO, as 
noted above, by unappealed rating decisions during the period from 
January 1983 to April 1983.  Therefore, the claims can only be 
reopened upon submission of new and material evidence.  The 
veteran was not prejudiced by the RO's action in that a de novo 
review is a lower threshold in establishing a claim of service 
connection.  However, the Board must initially determine whether 
the appellant presented new and material evidence sufficient to 
reopen the service connection claims because doing so goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
it de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board has modified the issues to reflect 
the appropriate adjudicatory consideration of the veteran's 
claims, as indicated on the title page of this decision.


FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to service 
connection for a back disability in January 1983.  

2.  Evidence added to the record since that decision is so 
significant that it must be considered in order to fairly decide 
the merits of the case.

3.  The RO denied the appellant's claim of entitlement to service 
connection for a right knee disability on a direct basis in 
January 1983.  

4.  Evidence added to the record since that decision is so 
significant that it must be considered in order to fairly decide 
the merits of the case.  

5.  The RO denied the appellant's claim of entitlement to service 
connection for a heart disorder in April 1983.  

6.  Evidence added to the record since that decision is so 
significant that it must be considered in order to fairly decide 
the merits of the case.  

7.  A chronic back disorder had its onset in service.  

8.  An episode of right knee trauma noted in service was an acute 
and transitory phenomenon and resolved without producing residual 
disability; degenerative changes of the right knee were first 
verified more than one year after service; there is no competent 
evidence relating a current, chronic right knee disorder to 
service.  

9.  No heart disorders were demonstrated in service or verified 
during the first post service year; there is no competent evidence 
relating any current chronic heart disease to service.


CONCLUSIONS OF LAW

1.  The RO's January 1983 rating decision which denied the 
appellant's claim of service connection for a back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2003).  

2.  Evidence received since the January 1983 rating decision is 
new and material, and the claim of service connection for a back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).  

3.  The RO's January 1983 rating decision which denied the 
appellant's claim of service connection for a right knee disorder 
on a direct basis is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.  

4.  Evidence received since the January 1983 rating decision is 
new and material, and the claim of service connection for a right 
knee disorder on a direct basis is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

5.  The RO's April 1983 rating decision which denied the 
appellant's claim of service connection for a heart disorder is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

6.  Evidence received since the April 1983 rating decision is new 
and material, and the claim of service connection for a heart 
disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

7.  A back disorder was incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

8.  A right knee disorder on a direct basis was not incurred in or 
aggravated by service nor may arthritis of the right knee be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

9.  A heart disorder was not incurred in or aggravated by service 
nor may a heart disorder be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Duties to Notify and Assist

During the pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  And 
regulations implementing the VCAA have been published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  

The Act essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim-but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board also must point out, however, that the change in 
definition of what constitutes new and material evidence is 
inapplicable to a petition, as here, which was filed before August 
29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156(a)).  But the other requirements of the VCAA and 
implementing regulations do apply, although they have been 
satisfied.

The rating decision appealed, the statement of the case (SOC), and 
the supplemental statements of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, provided 
the laws and regulations governing the claims, and essentially 
notified the veteran of the evidence needed to prevail.  Also in a 
letter dated in September 2002, in particular, the RO specifically 
informed the veteran of what information he needed to provide in 
the event that there were outstanding private treatment records 
that VA needed to retrieve.  Furthermore, he was advised what VA 
medical records the RO had obtained for him.  So the statutory and 
regulatory requirement that VA notify him as to what evidence, if 
any, will be obtained by him and what evidence, if any, will be 
obtained by VA for him, has been met.  See Quartuccio v. Principi, 
16 Vet App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  

Also in connection with the current appeal, the veteran's service 
department medical records are on file and his VA treatment 
records have been associated with the claims file.  There is no 
indication that other Federal department or agency records exist 
that should be requested.  The veteran has not identified private 
treatment records that should be obtained.  So there is no 
indication that additional evidence exists and can be obtained on 
the issues here in question.  Adjudication of this appeal, then, 
without referral to the RO for further consideration under the new 
laws and regulations, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes this decision is incorrect as it applies to 
cases, as here, where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.  

In the present case, regarding the issues of the sufficiency of 
evidence to reopen claims of service connection for disorders of 
the back, right knee on a direct basis, and heart-and the 
associated merits-adjudication of the associated service 
connection issues-a substantially complete application was 
received in November 1993.  Thereafter, in a rating decision dated 
in August 1994, the RO determined that new and material evidence 
had not been submitted to reopen claims of service connection for 
a right knee disorder and a heart disorder; also the RO affirmed 
the prior denial of service connection for a back disorder.  Only 
after that rating action was promulgated did the AOJ (i.e., the 
RO), in a letter dated in September 2002 referencing the VCAA, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate his claims, as well as what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need for 
him to submit any evidence in his possession pertaining to his 
claims.  As noted above, the rating decision appealed and the SOC 
and the SSOC's, considered cumulatively, are documents, which like 
the September 2002 VCAA letter, served to discuss the pertinent 
evidence, provide the laws and regulations governing the claims, 
and essentially notify the veteran of the evidence needed to 
prevail.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication determining that he 
had not submitted new and material evidence to reopen the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him to overcome an adverse 
decision, as well as substantially impair the orderly sequence of 
claims development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement (NOD) and substantive appeal 
(VA Form 9) that were filed by the appellant to perfect the appeal 
to the Board.  This would be an absurd result, and as such it is 
not a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in September 2000 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and recertification of 
the appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and an SSOC provided the appellant.  He has been 
provided with every opportunity to submit evidence and argument in 
support of his claims, and to respond to his VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to him.  

Legal Criteria

In order to establish service connection for a claimed disability, 
the facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military service or, 
if pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In addition, certain chronic diseases, including arthritis and 
cardiovascular disease, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Continuity of symptomatology is required where a condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection also may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is received with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.

According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in connection 
with evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the Court of Appeals for Veterans Claims (Court) held that 
the prior holding in Justus that the credibility of the evidence 
is to be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that added 
to the record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Analysis

New and Material Evidence

Historically, the RO's unappealed rating decision of January 1983 
denying service connection for back and right knee disorders and 
its unappealed rating decision of April 1983 denying service 
connection for a heart disorder are the last final denials of 
those claims on any basis.  As to each of these conditions, it was 
determined that no chronic disorder involving the back, right knee 
or heart was demonstrated by the evidence then of record.  The 
evidence considered in connection with the RO's January 1983 and 
April 1983 decisions included the following:  service medical 
records, VA medical records, and the veteran's statements in 
support of his service connection claims.  

Essentially, the veteran contended that he sustained trauma to the 
low back during service and continued to have back pain.  Also, he 
maintained that a right knee disorder and a heart disorder had 
their onset in service.  

With respect to a back disorder, service medical records reflect 
that the veteran presented at a clinic in April 1977, complaining 
of back pain without radiation.  Physical examination disclosed 
decreased side-to-side motion due to pain; no pain was elicited on 
flexion or extension.  There was minimal palpable tenderness of 
the paravertebral spine about the lower thoracic area.  No spasm 
was detected.  The assessment was mechanical back pain.  Treatment 
with heat was recommended.  In September 1977, the veteran 
reported back pain after a twisting motion.  It was found that he 
had good range of motion of the back; some muscle spasm was noted.  
The assessment was twisting strain.  Treatment with heat was 
recommended.

A March 1979 service treatment entry indicates the veteran's 
complaint of back pain.  Physical examination showed he was able 
to bend and touch his toes without pain; motor and sensory status, 
as well as deep tendon reflexes and straight leg raising were 
normal.  X-rays of the lumbosacral spine were normal.  The 
impression was back stain.  Treatment with back exercises and 
aspirin was recommended.

The veteran presented to a service department clinic in October 
1980, complaining of lower back pain.  He reported that he was hit 
by a 105 round in the back during July 1980.  Treatment entries of 
November 1980 reflect that low back pain was treated with Parafon 
Forte and a heating pad.  In August 1981, the veteran complained 
of back pain and referred to the episode of lower lumbar trauma 
about one year before when he was hit by a shell casing.  Clinical 
inspection revealed that straight leg raising was negative; active 
range of motion of the back was within normal limits; there was 
pain with forward bending; tenderness was detected at the 
interspace between L4 and L5.  Exercises and improvement of 
posture were recommended.  The assessment was resolving low back 
pain.  When the veteran was examined in March 1982 for service 
separation, the spine was evaluated as normal.

On VA orthopedic examination in November 1982, the veteran 
reported that he was hit in the back by a shell casing during 
service and continued to have back pain.  Clinical inspection 
showed that motions of the back were quite flexible with no 
evidence of protective muscle spasm.  Straight leg raising was to 
90 degrees bilaterally; knee and ankle jerk reflexes were 1 plus 
each; no sensory or motor changes were detected in the lower 
extremities.  The orthopedist interpreted x-rays of the lumbar 
spine as showing no pathology.  The assessment was no objective 
findings indicating back pathology.  The radiologist's 
interpretation of x-ray films of the lumbar spine was that there 
was minor degenerative response about the L5-S1 intervertebral 
disc.  No other specific abnormalities were detected.  

With respect to a right knee disorder, service medical records 
reflect that the veteran was seen at a clinic after reportedly 
sustaining trauma to the right knee in July 1973.  A x-ray of the 
knee was negative.  He was returned to duty.  In August 1981, the 
veteran complained of left knee pain.  Clinical inspection of both 
knees revealed bilateral crepitus.  The impression was 
chondromalacia bilaterally.  On examination in October 1981, there 
was some evidence of chondromalacia of the right patella 
manifested by crepitation of the patella with various knee 
motions.  When the veteran was examined in March 1982 for service 
separation, chondromalacia of the right knee was again noted.  

On VA orthopedic examination in November 1982, it was found that 
the right knee had no swelling or deformity.  There was good 
stability with no articular crepitus.  The assessment was no 
objective findings indicating right knee pathology.  The 
radiologist interpreted x-rays of the right knee as showing no 
evidence of joint effusion.  Osseous structures appeared normal.   

With respect to a heart disorder, service medical records do not 
reflect complaints, findings or treatment of heart abnormalities, 
including any valvular defects.  No cardiovascular defects were 
noted on the examination in March 1982 for service separation; 
blood pressure was 120/60; a chest x-ray was negative.   

A VA general medical examination was performed in November 1982.  
No history was recorded with respect to the veteran's 
cardiovascular status.  Clinical inspection revealed that the 
veteran's blood pressure was 140/70; pulse rate was 82.  The 
veteran had a grade III/VI murmur.  An electrocardiogram (EKG) was 
interpreted as showing normal sinus rhythm, early repolarization 
pattern, and left ventricular hypertrophy.  On chest x-ray, the 
heart did not appear to be enlarged.  The diagnosis was innocent 
heart murmur.

A cardiovascular consultation was arranged by VA in February 1983.  
The examiner pointed out that a cardiovascular examination had 
been requested because of an apparently abnormal chest film 
suggestive of "ventricular septal defect  or valvular disease with 
pulmonary hypertension."  The veteran stated that he was healthy 
and experienced no limitations.  He specifically denied any 
significant chest discomfort or exertional dyspnea, palpitations, 
cough or arrhythmias.  He also denied a history of hypertension, 
vertigo, phlebitis, cramps in the lower extremities, unexplained 
fevers or arthralgias.  

On clinical examination, the veteran's blood pressure was 130/80 
sitting and 105/80 standing; heart rate was 88 and normal.  There 
was a mild decrease in anterior posterior diameter.  The first 
heart tone was normal.  No discrete murmurs were detected.  There 
was a two-component late diastolic medium frequency rub with an 
early systolic component.  These friction sounds were most 
consistent with a pericardial rub.  The extremities showed no 
edema, clubbing cyanosis or tenderness.  An EKG was interpreted as 
showing sinus rhythm, as well as normal early repolarization, a 
common finding in young males.  No abnormalities were detected.  A 
chest x-ray demonstrated a normal cardiac silhouette with slight 
straightening of the upper left heart border.  The assessment was 
normal cardiovascular examination.  The pleural pericardial-type 
rub was found to be clinically insignificant.  

Evidence added to the record since the rating decisions of January 
1983 and April 1983 includes VA medical records, transcripts of 
testimony at a March 1995 hearing at the RO before a VA hearing 
officer and of testimony at a July 1999 hearing at the RO before 
the undersigned Veterans Law Judge, and statements in support of 
applications to reopen the service connection claims.  

Essentially, the veteran contended that, during service in 1975, 
an artillery shell fell from a rack and struck his back; that he 
injured his right knee on several occasions during service; that 
he had experienced back and right knee pain over the years since 
service; that he now had flattened discs in the lower spine and 
arthritis of the right knee; and that he noticed chest pain during 
service and now had a leaking heart valve.  

With respect to a back disorder, the additional medical evidence 
reflects that VA x-ray examination of the veteran's lumbosacral 
spine was performed in March 1991.  There was minimal scoliosis 
with concavity to the left.  Intervertebral disc spaces were well-
preserved.  Minimal posterior osteophyte formation was seen at L5-
S1.  The impression was mild scoliosis, no other abnormality seen.  

The veteran was afforded an orthopedic examination arranged by VA 
in October 1992.  He reported an in-service back injury when a 
five gallon barrel fell off a vehicle onto his back.  He noted 
that all treatment of the back had been conservative and 
supportive.  Since service, he indicated that he felt twinges of 
back pain with lifting.  Clinical inspection of the back was 
performed.  The assessment was that current objective evaluation 
of the back was well within normal limits.  

A CT scan of the veteran's lumbar spine was performed by VA in 
September 1993.  The impression was moderate L4-L5 stenosis and 
disc bulge on the right.  

On VA orthopedic examination in February 1994, the veteran 
referred to an in-service episode when a heavy object fell on his 
back.  Clinical inspection of the back was performed currently.  
The examiner commented that that the veteran had apparently 
experienced a strain and contusion incident from injury while in 
service, with continued complaints of backache without radicular 
signs or symptoms.  The current objective evaluation of the back 
was entirely normal.  The assessment was minimal residuals of a 
subjective nature related to contusion strain of the back 
sustained in service in 1975.  


A VA CT scan of the lumbar spine in March 1995 showed disc bulging 
at L4-L5 and disc bulging with protrusion at L5-S1.  Also seen 
were mild degenerative changes at the L3-L4 level, without 
evidence of disc bulging or protrusion.  Subsequently, an MRI 
examination of the lumbosacral spine was performed by VA in 
September 1999.  The impression was lumbar spondylosis and 
discogenic degeneration with focal right paramedian nuclear 
herniation at L4-5.

VA clinical records, dated from 1999 to 2002, detail the veteran's 
treatment for multiple myeloma.  There were complaints of pain in 
the lower back.  Diagnostic imaging showed worsening changes 
consistent with multiple myeloma and the development of 
compression fractures of L1, L4 and L5.  

With respect to a right knee disorder, the additional medical 
evidence reflects that the veteran was afforded an orthopedic 
examination arranged by VA in October 1992.  He described an 
episode in service when he fell on the right knee.  He indicated 
that he was given some medication at the time; since then, he 
noticed some aching in the knee on extremes of motion.  It was 
observed that the veteran walked and moved in an entirely normal 
manner without evidence of limp or discomfort.  Clinical 
inspection of the right knee was performed.  The assessment was 
that current objective evaluation of the right knee was well 
within normal limits.  

On VA orthopedic examination in February 1994, the veteran 
referred to several episodes of falling and striking the right 
knee while in service.  He denied current complaints referable to 
the right knee.  Clinical inspection of the right knee was 
performed.  The examiner commented that there was no significant 
abnormality or even complaint referable to the right knee 
currently.  

A VA MRI of the right knee in September 1995 showed a tear of the 
medial meniscus.  The veteran underwent right knee arthroscopy at 
a VA medical facility in January 1996.  The preoperative diagnosis 
was internal derangement of the right knee.  Following surgery, 
the diagnosis was mild, early osteoarthritic changes of the medial 
femoral condyle; otherwise, basically a normal examination.  
Subsequent VA medical records reflect treatment for chronic right 
knee pain.  On a VA general medical examination in June 1997, the 
veteran reported no specific right knee injury, but indicated 
that, in 1992, during a routine exercise treadmill test, he 
twisted his knee and later required arthroscopy.  

With respect to a heart disorder, the additional medical evidence 
reflects that a VA chest x-ray examination was performed in May 
1992.  The impression was no radiographic evidence of valvular 
heart disease other than slight prominence of the ascending aorta, 
potentially indicating aortic stenosis, but requiring correlation 
with clinical findings.  There was no evidence of left ventricular 
enlargement.  

The veteran was afforded a VA exercise treadmill test in July 
1992.  He had been referred because of atypical chest pain and 
cardiac risk factors; specifically, smoking and a positive family 
history.  The assessment was that the test was negative for angina 
and ischemia.  An echocardiogram in July 1992 provided evidence of 
aortic insufficiency and diastolic dysfunction.  On VA general 
medical examination in June 1997, the veteran indicated that 
hypertension had been diagnosed since 1995.  The diagnoses 
included aortic insufficiency and hypertension.  Subsequently, on 
VA general medical examination  in March 1999, the veteran 
referred to a heart murmur first discovered in 1983.  The 
diagnoses included murmur of no hemodynamic significance.

Evidence added to the claims file since the RO's August 1994 
decision includes clinical records first definitely establishing a 
diagnosis of degenerative changes involving the lumbosacral spine 
in the early 1990's.  Also, the additional evidence first 
definitely establishes a diagnosis of a chronic disorder of the 
right knee during the mid-1990's.  Finally, that evidence also 
first definitely establishes a diagnosis of aortic insufficiency 
in the early 1990's.  

Such evidence was not previously of record and is so significant 
that it must be considered in connection with these claims.  The 
evidence of record predating the August 1994 decision showed only 
that the veteran had no chronic disorders  involving the back, 
right knee or heart.  By contrast, the additional evidence, when 
considered in conjunction with evidence previously of record, 
first demonstrates the presence currently of chronic disorders of 
the back, right knee and heart.  The existence of current 
disability is one of the requisite elements to prevail in a claim 
of service connection.  Further, the existence of current 
disability pertains to the basic underlying issues of service 
connection.  Accordingly, the Board finds that the additional 
evidence is new and material, and the appellant's claims of 
service connection for back, right knee and heart disorders are 
reopened.

Merits Adjudication

Back disorder

The medical evidence indicates an episode of in-service trauma to 
the back; as well, there were several earlier episodes of back 
pain.  All were treated conservatively, and there was then no 
clinical or x-ray evidence of residual manifestations following 
any episode of back complaints during service.  Moreover, no back 
disorder was noted by physical examination on a VA orthopedic 
examination performed in November 1982, a few months after service 
separation.  

The VA orthopedist, who interpreted an x-ray examination of the 
lumbosacral spine in November 1982, found that the radiographic 
film was normal.  Thereafter, about 10 years later, in March 1991, 
x-rays of the lumbosacral spine showed degenerative changes 
manifested as osteophytes.  Spondylosis of the lumbosacral spine-a 
degenerative process encompassing arthritis-was later verified by 
diagnostic imaging.  Finally, in recent years, compression 
fractures of lumbar vertebrae and other worsening changes of 
multiple myeloma have been superimposed upon the preexisting 
degenerative changes of arthritis and disc herniation.  

There is significant medical evidence demonstrating that in-
service back manifestations, including any complaints of pain 
associated with back trauma from being struck by a shell casing, 
were acute and transitory in character.  Certainly, by the time of 
the VA orthopedic examination, performed several months after 
service separation, there was simply no objective clinical 
evidence of a chronic back disorder.  A degenerative process 
involving the lumbosacral spine was first definitively verified 
during the early 1990's, a point in time about 10 years after the 
veteran had completed military service.  

Despite evidence unfavorable to the veteran's claim discussed 
above, the Board notes that there is also evidence favorable to 
the claim.  Specifically, a VA radiologist, who examined the 
veteran for the initial post-service orthopedic examination, 
several months after service, observed the presence of at least a 
minor degenerative response about the L5-S1 intervertebral disc.  
Ultimately, as previously noted, arthritic and discongenic changes 
of the lumbosacral spine were definitely verified about 10 years 
after the veteran had left service.  The Board finds it noteworthy 
that the early degenerative response described was situated in the 
lower lumbar spine, at about the same anatomical site where 
tenderness was elicited during an in-service clinical examination 
performed in connection with complaints of back pain.  The 
clinician in service had detected tenderness at the interspace 
between L4 and L5, a site in the lower lumbar area where the 
veteran reported having been hit by the shell casing.  
Significantly, degenerative change of the lumbosacral spine 
manifested as osteophytes was first demonstrated at the L5-S1 
level, the same level where the degenerative response was first 
identified.  

Here, there is an approximate balance of positive and negative 
evidence in support of the veteran's claim of service connection 
for a back disorder.  Accordingly, with resolution of the benefit 
of the doubt in his favor, the Board concludes that a grant of 
service connection for a back disorder is warranted.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Right Knee Disorder

There was a single episode of right knee trauma during service.  
X-ray examination at the time showed no bony damage.  The veteran 
was returned to duty the same day as he was evaluated for the 
reported right knee trauma.  There were thereafter no documented 
recurrences of right knee problems for several years, after which 
time physical examination during service reportedly demonstrated 
chondromalacia of the right knee.  Nevertheless, on a VA 
orthopedic examination in November 1982, within one year of the 
veteran's separation from service, there were neither clinical nor 
x-ray findings of any right knee pathology, including 
chondromalacia or arthritis.  So there is legitimate reason to 
question whether the right knee symptoms noted in service actually 
resulted in a chronic disability or, instead, were merely acute 
and transitory and had completely resolved before the veteran was 
discharged.  That being the case, there must be probative evidence 
of continuity of symptomatology after service and a medical 
opinion linking the post-service symptomatology to a current 
disability.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).

Here, though, the medical evidence of record first demonstrates 
the presence of a chronic right knee disorder, including internal 
derangement and arthritic changes, more than 10 years after the 
veteran completed active duty.  And even after acknowledging that 
he currently has a right knee disorder, there still is no medical 
opinion causally linking it to his military service, including any 
of the symptoms that he experienced while on active duty.

The Board does not dispute the veteran's allegation that he 
sustained trauma to his right knee during service.  Indeed, he is 
competent to testify that he experienced a specific injury during 
service because such an occurrence is capable of lay observation.  
See, Lanyo v. Brown, 6 Vet. App. 465 (1994).  What he is not 
competent to do, however, is etiologically link his current 
chronic right knee disorder to service, including to any in-
service trauma.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  And in the complete absence of any such medical nexus 
evidence, showing that his current right knee disorder had its 
onset in service or is otherwise attributable to service, there is 
no basis for granting service connection.  Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).

For all the foregoing reasons, the claim for service connection 
for a right knee disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 



Heart Disorder

Service medical records are silent for complaints, findings or 
treatment of any heart disorders, including a leaking or defective 
heart valve.  However, initially, a VA physician, who examined the 
veteran in November 1982, within one year of the veteran's 
separation from service, found an "innocent" heart murmur.  
Although the examiner may have chosen the term "innocent" to 
describe a phenomenon of no clinical significance, the Board shall 
assume that the examiner was describing a clinical heart 
abnormality.  As well, the November 1982 examination indicated 
certain positive findings on chest x-ray and EKG.  

In any event, a cardiologist, who later examined the veteran in 
February 1983, found no heart murmur.  As well, the cardiologist's 
findings provide no evidence of valvular damage.  Also, there were 
then no objective findings of hypertension or aortic 
insufficiency, first verified many years later.  Further, earlier 
positive chest x-ray and EKG findings on examinations in November 
1982, were either not demonstrated on examinations in February 
1983, or if present, were found to be of no clinical significance.  
The most significant finding on the February 1983 cardiovascular 
examination was that the veteran's heart exhibited a pericardial 
rub, yet the cardiologist determined that this manifestation was 
of no clinical significance.  In all, the cardiologist did not 
confirm the presence of cardiovascular disease-including, most 
particularly, a valvular heart defect-to compensable degree within 
one year of the veteran's separation from service.  

The physician, who prepared the February 1983 examination report, 
is a specialist in cardiology.  He provided a definitive opinion 
with a rationale.  The opinion specifically addressed the earlier 
apparent abnormal chest x-ray findings.  His opinion is persuasive 
and entitled to significant probative weight.  

On the other hand, the Board assigns less probative weight to the 
opinion from the VA physician who examined the veteran in November 
1982.  There is no indication from the record that the general 
medical examiner was a specialist in cardiology.  The November 
1982 examiner did not obtain any history of the veteran's cardiac 
status; by contrast, had the February 1983 examiner did so.  The 
November 1982 physician merely provided clinical findings, but did 
not comment on their significance other than to render the 
diagnosis of "innocent" heart murmur.  By contrast, the February 
1983 examiner provided a narrative acknowledging earlier apparent 
findings suggesting chronic heart disease, and providing an 
explanation for why those findings were ultimately not 
demonstrative of underlying heart pathology.  

The thoroughness and detail of a physician's report is a factor 
for assessing the probative value of a medical opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In all, the 
general medical examiner's opinion, therefore, is insufficient to 
establish the presence of a chronic heart or cardiovascular 
disorder either during service or to a degree of 10 percent within 
the first post-service year.  Moreover, the veteran has not 
provided medical opinion demonstrating that any current chronic 
heart disorder is attributable to service.  

For all the foregoing reasons, the claim for service connection 
for a heart disorder must be denied.  In reaching this conclusion, 
the Board has been mindful of the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the evidence 
is against the appellant's claim, that doctrine is not applicable 
in the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991). 





	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been submitted to reopen the claim 
of service connection for a back disorder.  Service connection for 
a back disorder is granted.  The appeal is allowed.
 
New and material evidence has been submitted to reopen the claim 
of service connection for a right knee disorder on a direct basis; 
and to this extent, the appeal is granted.

New and material evidence has been submitted to reopen the claim 
of service connection for a heart disorder; and to this extent, 
the appeal is granted.

Service connection for a right knee disorder on a direct basis is 
denied.

Service connection for a heart disorder is denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



